Citation Nr: 1402661	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability, including as secondary to the service-connected lumbar contusion.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

As support for his claim, the Veteran testified at a Travel Board hearing in August 2013 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's virtual claims file. 

In September 2013, the Board reopened this claim for service connection.  However, it was then remanded for additional development.  All requested actions have been completed and the claim is once again before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent, probative evidence of record fails to relate any currently-diagnosed low back disorder to service or a service-connected disability.   


CONCLUSION OF LAW

The criteria for service connection for low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist under the 
Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, a November 2010 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  The case was last readjudicated in December 2013. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Board also notes the Veteran's VA treatment records dated through November 2013 have been associated with the claims file.  During his August 2013 hearing, the Veteran indicated he had been receiving treatment at VA medical centers since 1946.  The Board notes these additional records were requested and records dated in 1952 and 1967 were obtained.  The Veteran was notified of this.  The Veteran has not identified any additional relevant outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded numerous VA examinations in conjunction with the claim on appeal beginning in December 2010, with an addendum in January 2011; May 2011; December 2011; January 2012 (opinion dated in March 2012); July 2012; and, November 2013.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to determine whether the Veteran's claim low back disorder, other than to the already service-connected lumbar contusion disability, is etiologically related to his military service based on interviews with the Veteran, a review of the record, and full physical examinations with diagnostic testing.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim and no further examination is necessary.

In attempting to obtain additional VA treatment records and obtaining the November 2013 VA examination, the actions requested in the prior September 2013 remand have been undertaken.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claim.  

Service Connection

The Veteran contends that his current low back disorder, diagnosed as osteoporosis and multilevel degenerative disc disease (DDD), is due to a tree falling on his back during service.  He also suggested that his osteoporosis and DDD are due to, caused, or aggravated by his service connected lumbar contusion.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112 ; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board also is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records show the Veteran was involved in a motor vehicle accident in 1946, where he sustained a contusion to his lumbar spine.  X-rays of the lumbar spine were negative for bony injury.  His service treatment records show several references to contusions, but there were no indications of degenerative changes to the lumbar spine.  There is no mention of a tree falling on the Veteran and pinning him to the ground, or any other indication he may have suffered a back injury during service, other than the contusions to his lumbar spine.   

Following service, x-rays of the thoracic spine taken at a VA medical center in August 1952 were negative.  In fact, it was not until August 1987 that x-rays of the lumbar spine first showed spurring along anterior longitudinal ligament from T10-T11, spurring of minimal sign, with very minimal narrowing at L1 to interspinous.  In December 2010, the Veteran was diagnosed with diffuse osteoporosis, mild dextroscoliosis of the thoracic-lumbar spine, and multi-level DDD of the entire L-spine, especially greatest at L2-3.  His VA treatment records dated through November 2013 show his continued complaints of pain and treatment for these diagnosed disorders.  However, there are no etiological opinions contained in these records.  

The Veteran has undergone multiple VA examinations concerning this claim.  The December 2010 VA examiner noted that the Veteran's recollection of past events is "poor and his mind wanders when asked direct questions indicating a likely diagnosis of senile dementia.  Therefore, his history is of questionable value."  Following a review of the claims file a physical examination, the December 2010 VA examiner determined the Veteran's lumbar spine multilevel DDD and osteoporosis is not caused by or the result of military service because the disorders are the result of normal age-related degenerative changes at age 84.  A January 2011 addendum opinion stated it would be "medically imprudent to take at face value or accept as a true fact a statement by an 84-year-old man with obvious senile dementia about an event which happened 66 years ago and for which there is no written contemporaneous documentation."  Consequently, the examiner concluded that it is less likely as not that the Veteran's current back condition is related to an event of a tree falling on his back and pinning him down during military service.

In May 2011, the December 2010 VA examiner was again asked to review the Veteran's claims file.  Following this comprehensive review, the examiner stated his opinion had not changed since December 2010.  

A December 2011 VA examination also resulted in a negative opinion.  The examiner stated the Veteran's lumbar spine multilevel DDD and osteoporosis is not caused by or the result of military service because this disorder is the result normal age-related degenerative change at age 85.  

A January 2012 addendum opinion to the December 2011 examination also determined that the Veteran's current multilevel DDD and osteoporosis is consistent with normal age-related degenerative changes.  As to whether the current disorders were aggravated by the service-connected lumbar contusion disability, the examiner stated that the Veteran's current lumbar spine multilevel DDD and osteoporosis was not aggravated beyond natural progression by lumbar contusion during military service.  As support for this conclusion, the examiner stated lumbar contusion is a self-limited condition and would have resolved over the course of several weeks to months.  The current multilevel DDD and osteoporosis is consistent with normal age-related degenerative changes.  There is no medical record documentation that multilevel degenerative disc disease and osteoporosis preexisted lumbar contusion during military service.  

A July 2012 VA examiner concluded that the Veteran's degenerative changes of the lumbar spine are related more to the normal aging process over many years.  The examiner noted there was no evidence or history of any low back discogenic injury and there was no evidence of any imaging films of any fractures or anything that suggests blunt trauma to the spine.  As for the Veteran's contention that a tree fell on his back, the examiner stated that a tree falling on his back did not create osteoporosis as that is a disease process with loss of bone density mass.  The examiner continued on to state that bone density reduction can be caused by many factors.  

Finally, in November 2013, the Veteran was again reexamined.  This VA examiner also concluded that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner stated that the a lumbar contusion is typically self-limited.  Further, multilevel DDD and osteoporosis is not due to or caused by his military service since the Veteran's early x-rays were negative.  Further, changes were not noted on x-rays for decades after the military.  The examiner ultimately found that pathology that is multilevel is typically not due to injury but rather due to the aging process.  

In fact, the only evidence in support of the Veteran's claim is his own unsubstantiated opinion.  The Board notes that the Veteran is competent to describe the symptoms associated with his diagnosed disorders, such as pain, which are readily observable by laypersons.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the etiology of his diagnosed multilevel DDD or osteoporosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of orthopedic disorders, such as is the case here, requires medical testing to diagnose and medical expertise to determine the etiology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Further, as the December 2010 and January 2011 VA examiner's noted, the Veteran's recollection of past events is "poor and his mind wanders when asked direct questions indicating a likely diagnosis of senile dementia.  Therefore, his history is of questionable value."  Thus, the Veteran's opinion regarding the etiology of his currently diagnosed lumbar disorders is not competent medical evidence.  

With no evidence (including any contention) of a back disability in service, other than the already-service connected lumbar contusion, or for many years after service, it may not be reasonably concluded that the Veteran's current back disability was incurred in service.  Likewise, with no competent evidence of arthritis within the first post service year, it is not reasonable to find that presumptive service connection for arthritis of the lumbar spine is warranted.  

As to the question of whether the lumbar contusion caused or aggravated the diagnosed back disorders, the Veteran is not competent to express a probative opinion on the question.  In fact, as noted in the January 2012 addendum opinion, the VA examiner found against this theory of entitlement by stating that lumbar contusion is a self-limited condition and would have resolved over the course of several weeks to months.  The current multilevel DDD and osteoporosis is consistent with normal age-related degenerative changes.  Therefore, there is no medical record documentation that multilevel degenerative disc disease and osteoporosis preexisted lumbar contusion during military service.  In view of this opinion, the evidence is against the conclusion that the Veteran's service connected lumbar contusion caused or aggravated the Veteran's multilevel DDD or osteoporosis of the lumbar spine.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a back disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


